Appeals from a decision of the Unemployment Insurance Appeal Board, filed February 20, 1975, which reversed the decisions of referees and sustained the initial determinations of the Industrial Commissioner holding each separate claimant eligible to receive benefits without disqualifying conditions and each separate employer liable for contributions. The appellants, B. G. T. Realty Corporation, A. T. C. Realty Corporation and H. N. Y. Corporation, are all wholly owned subsidiaries of the same parent company, AMREP Corporation. All three claimants were retained as real estate salesmen to sell in New York real property situated outside of New York. Appellants contend on appeal that the board’s finding that the claimants are employees of appellants is not supported by substantial evidence and that the record compels the conclusion that the relationship between claimants and appellants was that of independent contractor. We disagree. The decision must be affirmed. There is substantial evidence to support the board’s finding that each claimant is not an independent contractor, but an employee of appellants. This case is controlled by our decision in Matter of Lansky (LTA Realty Corp.—Levine) (46 AD2d 599, mot for lv to app den 37 NY2d 707) and Matter of Cohen (L. T. A. Realty Corp.—Ross) (55 AD2d 788 [decided herewith]). Decision affirmed, with costs. Koreman, P. J., Greenblott, Sweeney, Herlihy and Reynolds, JJ., concur.